BlackRock Global Equity Income Trust 40 East 52nd Street New York, NY 10022 March 30, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Ladies and Gentlemen: Pursuant to Section 17(g) of the Investment Company Act of 1940, as amended, and Rule 17g-1 thereunder, I hereby enclose for filing an amendment to the joint fidelity bond (the "Bond") of the BlackRock closed-end funds. This amendment is being filed for the purpose of adding BlackRock Global Equity Income Trust ("BFD") (File No. 811-22006) to the coverage of the Bond. Enclosed herewith in accordance with Rule 17g-1 please find: (i) a copy of the insurance binder for the endorsement to the Bond adding BFD, (ii)a copy of the resolutions adopted by the Board of Trustees of BFD on February 22, 2007 with respect to these matters and (iii) a copy of the joint insured bond agreement among BFD and the other BlackRock closed-end funds named therein. BFD was added to the Bond effective March 30, 2007, and the Bond willterminate September 29, 2007. In connection with this addition of BFD to the Bond, premiums on the Bond for BFD have been paid through September 29, 2007. Absent the joint fidelity bond, BFD would have maintained an individual fidelity bond of $1,000,000. Should you have any questions regarding this filing, feel free to contact me at (212) 810-3439. Sincerely, /s/ Vincent B. Tritto Vincent B. Tritto Secretary BlackRock Global Equity Income Trust INSURANCE BINDER60608FRANK CRYSTAL & COMPANY FINANCIAL SQUARE 32 OLD SLIP NEW YORK, NY 10005 (212) 344-2444 (800) 221-5830 TELEX: 222792CABLE: CRYSTINSCOS TELECOPIER:(212) 425-7017 Insured's Mailing AddressDate Typed04/05/07 By:kr1/60608 BlackRock Closed End FundsA/E: RDN 40 East 52nd StreetInsured's No. New York, NY 10022Telephone Confirmation[ ] Company or AgencyDate With Whom St. Paul Fire & Marine Insurance Company c/o Travelers 485 Lexington Avenue New York, NY 10017 New Order [ ] Endorsement [X] Renewal [ ] Rewrite [ ] Information Only [ ] Name (if different from mailing address) Inception or Effective Date 09/29/06 Expiration09/29/07 Policy No.490PB1278 CompanySt. Paul Fire & Marine Insurance Co. Location(s) (if different from mailing address) Prepaid[ ] Installment[ ] Premium Type of Coverage - Excess Registered Management Investment Company Bond Specifications - It is hereby understood and agreed, that the following Fund will be added to the above referenced policy as Additional Named Insured as of March 30, 2007: Additional Named Insured: BlackRock Global Equity Income Trust All other terms and conditions shall remain unchanged. Mortgagee [ ]Loss Payee [ ]Additional Insured [ ]Other[ ] Enclosure[ ]The undersigned company agrees, for its respective interests only and to the extent respectively indicated to effect insurance or changes as set forth. This agreement is binding for account of the Assured Remarks[ ]until acceptance of satisfactory policy and/or endorsement and/or term agreed to by Frank Crystal & Co. Inc. This Binder is issued for a period of 60 days and automatically will be extended for additional consecutive periods of 60 days until acceptance of the Policy, Bond, and/or Endorsement by the Assured. Name of Underwriter: For Frank Crystal & Co., Inc. Refer to: Robert Duran(Print or Type) Richard Fachet /s/ Richard Fachet Signature Original signature on file with Frank Crystal & Co., Inc. Admitted[X]Non-Admitted[ ]For (Insurance Company) St. Paul Fire & Marine Insurance Company Date Signed 4/5/07 INSURANCE BINDER60607FRANK CRYSTAL & COMPANY FINANCIAL SQUARE 32 OLD SLIP NEW YORK, NY 10005 (212) 344-2444 (800) 221-5830 TELEX: 222792CABLE: CRYSTINSCOS TELECOPIER:(212) 425-7017 Insured's Mailing AddressDate Typed03/30/07 By:kr1/60607 BlackRock Closed End FundsA/E: RDN 40 East 52nd StreetInsured's No. New York, NY 10022Telephone Confirmation[ ] Date Company or AgencyWith Whom Vigilant Insurance Company c/o Chubb 55 Water Street New York, NY 10041 New Order [ ] Endorsement [X] Renewal [ ] Rewrite [ ] Information Only [ ] Name (if different from mailing address) Inception or Effective Date 09/29/06 Expiration09/29/07 Policy No.8144-8382 CompanyVigilant Insurance Company Location(s) (if different from mailing address) Prepaid[ ] Installment[ ] Premium$n/a Type of Coverage - Registered Management Investment Company Bond Specifications - It is hereby understood and agreed, that the following Fund will be added to the above referenced policy as Additional Named Insured as of March 30, 2007: Additional Named Insured: BlackRock Global Equity Income Trust All other terms and conditions shall remain unchanged. Mortgagee [ ]Loss Payee [ ]Additional Insured [ ]Other[ ] Enclosure[ ]The undersigned company agrees, for its respective interests only and to the extent respectively indicated to effect insurance or changes as set forth. This agreement is binding for account of the Assured Remarks[ ]until acceptance of satisfactory policy and/or endorsement and/or term agreed to by Frank Crystal & Co., Inc. This Binder is issued for a period of 60 days and automatically will be extended for additional consecutive periods of 60 days until acceptance of the Policy, Bond, and/or Endorsement by the Assured. Name of Underwriter: For Frank Crystal & Co., Inc. Refer to: Robert Duran(Print or Type) Lisa Friscia /s/ Lisa Friscia SignatureOriginal signature on file with Frank Crystal & Co., Inc. For (Insurance Company) Vigilant Insurance Company Admitted[X]Non-Admitted[ ] Date Signed BFD RESOLUTION Joint Fidelity Bond RESOLVED, that the Board of Trustees of the Trust has determined that the participation by the Trust and other funds, series or accounts managed by the Advisor in the joint fidelity bond which provides for equitable sharing of recoveries, including payment of any reserve premiums, is in the best interests of the Trust; and further RESOLVED, that the agreement between the Trust and other funds, series or accounts managed by the Advisor to enter into the joint fidelity bond (the "Joint Insured Bond Agreement"), be, and it hereby is, adopted and approved substantially in the form previously approved and adopted by the Board of Trustees on behalf of the BlackRock Closed-End Funds, together with such changes and modifications as the officers of the Trust deem advisable; and further RESOLVED, that the Board of Trustees, including a majority of the Trustees who are not "interested persons" (as defined in the 1940 Act) of the Trust or the Advisor, shall review such Joint Insured Bond Agreement at least annually in order to ascertain whether or not such policy continues to be in the best interests of the Trust, and whether or not the premiums to be paid by the Trust are fair and reasonable; and further RESOLVED, that in accordance with Rule 17g-1(h) under the 1940 Act, the Secretary of the Trust is hereby designated as the officer of the Trust who is authorized and directed to make the filings with the Securities and Exchange Commission (the "SEC") and give the notices required by Rule 17g-1(g); and further RESOLVED, that the officers of the Trust be, and they hereby are, authorized and directed at all times to take all actions necessary to assure compliance with these resolutions and said Rule 17g-1. THE BLACKROCK CLOSED-END TRUSTS JOINT INSURED BOND AGREEMENT AGREEMENT, made as of this 30th day of March, 2007, between the investment companies listed on Schedule A (each an "Insured" and together, the "Insureds") pursuant to Rule 17g-1(f) under the Investment Company Act of 1940, as amended (the "1940 Act"), relating to the Insureds' joint insured bond (the "Bond"). The undersigned hereby consent to additional closed-end investment companies advised by BlackRock Advisors, LLC or its affiliates being named as additional Insureds under the Bond and this Agreement, and an officer of the BlackRock Closed-End Trusts shall periodically revise Schedule A to reflect any such additions.The Secretary of theBlackRock Closed-End Trusts or his or her designee may maintain the official version of Schedule A, as it may be revised from time to time pursuant to this Agreement, in electronic format. The undersigned hereby agree that in the event recovery is received under the Bond as a result of a loss sustained by one or more of the Insureds, each Insured entitled to share in such recovery shall receive an equitable and proportionate share of the recovery, and in all such events such share of the recovery shall be an amount that is at least equal to the amount which it would have received had it maintained a single insured bond with the minimum coverage required by Rule 17g-1(d) under the 1940 Act. By and on behalf of each of the Insureds /s/ Vincent B. Tritto Name: Vincent B. Tritto Title:Secretary SCHEDULE A BlackRock Broad Investment Grade 2009 Term Trust Inc. BlackRock Broad Investment Grade 2009 Term Trust Inc. Sub. BlackRock California Insured Municipal 2008 Term Trust Inc. BlackRock California Insured Municipal Income Trust BlackRock California Investment Quality Municipal Trust Inc. BlackRock California Municipal 2018 Term Trust BlackRock California Municipal Bond Trust BlackRock California Municipal Income Trust BlackRock California Municipal Income Trust II BlackRock Core Bond Trust BlackRock Dividend AchieversTM Trust BlackRock Enhanced Dividend AchieversTM Trust BlackRock Florida Insured Municipal 2008 Term Trust BlackRock Florida Municipal 2020 Term Trust BlackRock Florida Insured Municipal Income Trust BlackRock Florida Investment Quality Municipal Trust BlackRock Florida Municipal Bond Trust BlackRock Florida Municipal Income Trust BlackRock Global Energy and Resources Trust BlackRock Global Equity Income Trust BlackRock Global Floating Rate Income Trust BlackRock Global Opportunities Equity Trust BlackRock Health Sciences Trust BlackRock High Income Shares BlackRock High Yield Trust BlackRock Income Opportunity Trust Inc. BlackRock Income Trust Inc. BlackRock Insured Municipal 2008 Term Trust Inc. BlackRock Insured Municipal Income Trust BlackRock Insured Municipal Term Trust BlackRock Investment Quality Municipal Trust Inc. BlackRock Limited Duration Income Trust BlackRock Long-Term Municipal Advantage Trust BlackRock Maryland Municipal Bond Trust BlackRock Municipal 2018 Term Trust BlackRock Municipal 2020 Term Trust BlackRock Municipal Bond Trust BlackRock Municipal Income Trust BlackRock Municipal Income Trust II BlackRock New Jersey Investment Quality Municipal Trust Inc. BlackRock New Jersey Municipal Bond Trust BlackRock New Jersey Municipal Income Trust BlackRock New York Insured Municipal 2008 Term Trust Inc. BlackRock New York Insured Municipal Income Trust BlackRock New York Investment Quality Municipal Trust Inc. BlackRock New York Municipal 2018 Term Trust BlackRock New York Municipal Bond Trust BlackRock New York Municipal Income Trust BlackRock New York Municipal Income Trust II BlackRock Pennsylvania Strategic Municipal Trust BlackRock Preferred and Equity Advantage Trust BlackRock Preferred Opportunity Trust BlackRock Real Asset Equity Trust BlackRock Strategic Bond Trust BlackRock Strategic Dividend AchieversTM Trust BlackRock Strategic Municipal Trust BlackRock Virginia Municipal Bond Trust BlackRock World Investment Trust S&P Quality Rankings Global Equity Managed Trust Remainder of Page Intentionally Left Blank
